Exhibit 10.6

 

INSU ACQUISITION CORP. II

2929 Arch Street, Suite 1703

Philadelphia, PA 19104

 

September 2, 2020

 

Cohen & Company, LLC

2929 Arch Street, Suite 1703

Philadelphia, PA 19104

 

Re:Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between INSU Acquisition Corp. II (the “Company”)
and Cohen & Company, LLC (“Cohen”), dated as of the date hereof, will confirm
our agreement that, commencing on the date the securities of the Company are
first listed on the Nasdaq Capital Market (the “Listing Date”), pursuant to a
Registration Statement on Form S-1 and prospectus filed with the Securities and
Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination or
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”):

 

(i) Cohen or one of its affiliates shall make available to the Company, at 2929
Arch Street, Philadelphia, PA (or any successor location of Cohen or its
affiliates), certain office space, utilities, and shared personnel support
services as may be reasonably requested by the Company. In exchange therefor,
the Company shall pay Cohen the sum of $20,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

(ii) Cohen hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind (each, a “Claim”) in or to, and any and all
right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this letter
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the Commonwealth of Pennsylvania, without giving effect
to its choice of laws principles.

 

[Signature pages follows]

 

 

 

 

Very truly yours,       INSU ACQUISITION CORP. II       By: /s/ John M. Butler  
  Name:  John M. Butler     Title: President and Chief Executive Officer  

 

[Signature Page to Administrative Services Agreement]

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

COHEN & COMPANY, LLC

 

By: /s/ Joseph W. Pooler, Jr.     Name:  Joseph W. Pooler, Jr.     Title: Chief
Financial Officer  

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

 